DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagar (U.S. Pat. No. 9,512,790) in view of Huang (U.S. Pat. No. 9,765,621).
Regarding claims 1 and 13, Nagar discloses an engine intake system control device configured to control an intake system of an engine, comprising: 
a map function configured to input at least a fuel injection pressure (302 disclosed in col. 8, lines 14-31 ‘fuel rail pressure’) of the engine, a fresh air flow (‘fresh air mass flow’), and a compressor outlet temperature (‘turbo outlet temperature’) of a supercharger (120), and outputs a control gain (fig. 3 in determining desired engine operation at 304 so as to determine set points which is input into 402), 
the control gain including at least one of a proportional gain, and integral gain and a differential gain (col. 9, lines 33-40 discloses a PID controller which stands for Proportional Integral Differential controller, and so this controller controls the system through one of these options), and 
the map function including a map that includes a plurality of control gains corresponding to a plurality of combinations (see note below) of the fuel injection pressure of the engine, a fresh air flow, and a compressor outlet temperature of a supercharger respectively (col. 7, lines 49-65); and 
Note: How a computer stores data is often called a “map” or “table” but no matter in what format it is all indexed information so that when programmed to do so it can be recalled.  Sometimes the information provided in the table is complete when locating the precise cell the information is in but other times there is an accompanying formula which allows for the table to give even more information.  In this case Nagar discloses in col. 7, lines 57-60 that each cell of their table is “compensated” by certain readings to allow one data point to give “a plurality of combinations”.
a controller configured to input (500) the control gain and a deviation between a controlled variable of the intake system of the engine and a target value of the intake system (424 and 428), and variably control a manipulated variable of the intake system of the engine (fig. 4a and 4b shows the desired values being compared to actual and then control is performed so as to match the values if they do not already.  Further col. 10, lines 50-65 discloses a gain scheduled PID controller) in proportion to at least one of a first value which the controller multiplies the deviation by the proportional gain, a second value which the controller multiplies the deviation by the integral gain, and a third value which the controller multiplies the deviation by the differential gain.
Note: the claims require a control “in proportion” to a value that results from multiplication.  A control that is in response to the individual values being multiplied would produce identical control range response and so is also seen as meeting these limitations.
Nagar does not disclose how a “gain scheduled PID controller” operates and so does not disclose the particular calculations.
Huang, which deals in airflow of combustion engines, teaches the use of variable gains (col. 1, lines 45-49) and teaches the deviation being multiplied by these variable gains (col. 2, lines 45-55 which are shown to be multiplied in equation 6) with various data points stored for creating gains (col. 2, lines 50-67).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Nagar with the gain scheduled controller of Huang because this helps to reduce memory usage and processing time (col. 1, lines 40-45).
Regarding claim 2 which depends from claim 1, Nagar discloses wherein the controlled variable is
 a supercharging pressure of the supercharger (404 deals with the intake pressure and changing it by controlling the supercharger), and 
the manipulated variable is any of: 
a turbine vane opening degree of the supercharger of the engine (bypass option addressed), 
a valve opening degree in a bypass passage of the supercharger (139 is a bypass valve which 405 controls in order to achieve the desired value), and 
a valve opening degree of an exhaust gas recirculation device (bypass option addressed).
Regarding claims 3 and 4 which depends from claim 1 and 2 respectively, Nagar wherein the control unit is
 a PID controller (col. 9, lines 33-40 discloses a PID controller), and 
the control gain is PID gains including a proportional gain, an integral gain, and a differential gain (these are what is required of a PID controller).
Regarding claims 5 and 6 which depends from claim 1 and 2 respectively, Nagar discloses wherein the control unit is an internal model controller (col. 7, lines 14-20 show the controller is able to model internally the system).
Regarding claims 9 and 10 which depends from claim 1 and 2 respectively, Nagar discloses wherein the fuel injection pressure is either a measured value of the fuel injection pressure of the engine (col. 8, lines 19-31 state that the fuel pressure is read from a sensor) or a target value of the fuel injection pressure (sensor option addressed).
Regarding claims 11 and 12 which depends from claim 1 and 2 respectively, Nagar discloses wherein the map function also inputs an engine rotation number (col. 8, line 31) and a fuel injection quantity (col. 7, lines 44-46 discloses considering fuel quantity).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagar (U.S. Pat. No. 9,512,790) in view of Huang (U.S. Pat. No. 9,765,621) as applied to claims 1 and 2 above, further in view of Santillo (U.S. Pat. No. 10,273,874).
Regarding claims 7 and 8 which depends from claim 1 and 2 respectively, Nagar does not disclose wherein the compressor outlet temperature is a temperature difference relative to the atmospheric temperature (although ambient conditions and their effects is discussed, col. 13-16, this specific difference is not disclosed).
Santillo, which also deals in engines with compressors, discloses wherein the compressor outlet temperature is a temperature difference relative to the atmospheric temperature (col. 6, lines 19-28 discuss considering the differences in ambient temperature as they effect the outlet temperature of the compressor).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Nagar with the consideration of the ambient temperatures because this effects the temperature of the intake (col. 6, lines 19-23).

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive.  
Applicant argues on pages 7-10 that the reference does not output control gains because a setpoint is not a control gain (which needs a PID gain).  The reference discloses the use of “a gain scheduled controller”, col. 10, lines 50-65.  Which gain scheduling is defined as “The resulting controller is a linear system whose parameters (gains) are adjusted (scheduled) as a function of the exogenous scheduling variables”1.  The column 10 citation is discussing sensing “fresh air flow” and calculating an error (or deviation) and inputting this into a gain scheduled PID controller.  The gain scheduled PID controller changes the “gain” value based on the input data.  The claims require a map used to store different gains which are used to multiply the deviation between desired and measured values and this reference is using different gains in its gain scheduled controller to multiply the deviation in air flow.  Huang has been added in order to clarify how this type of controller would work.
Applicant argues on page 10 that the disclosed map is different from the claimed map because the map is required to have certain data points.  Those data points are shown by the reference as being a part of their data set and so this limitation is understood to be addressed by the reference.
Applicant argues on page 10-11 that the “inputs” of the claim are not met.  The claims are drawn to a controller which receives sensor data through inputs and then manipulates that data to determine other variables.  The error “input” is not an input value from a sensor so much as a calculation being performed by the controller, which is how the specification of this application discloses this “input”.  It is not understood what is being argued when the claims require the error to be “input” when both this application and the reference are calculating this value inside the controller in order to input it into the next equation.
Applicant argues on page 11 that the equations used do not match the claims.  This has been addressed above in a 103 rejection.
Applicant argues on page 12 that the reference is not using PID controller to create the control gains.  The controller that is disclosed is a gain scheduled PID controller as a result variable control gains are being used.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Science direct dot com when discussing “gain-scheduled controllers” was used in this definition which is quoting from Christopher J. Bett, in The Electrical Engineering Handbook, 2005